Citation Nr: 1340589	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  13-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety and depressive disorder not otherwise specified, evaluated as 50 percent disabling prior to February 25, 2011; 70 percent from February 25, 2011, to May 22, 2011; 100 percent from May 23, 2011, to June 30, 2011; and 70 percent beginning July 1, 2011.  

2.  Entitlement to an evaluation in excess of 30 percent for carpal tunnel syndrome status post transverse carpal ligament release with trigger fingers of the right hand. 

3.  Entitlement to an evaluation in excess of 20 percent for carpal tunnel syndrome with trigger fingers of the left hand. 

4.  Entitlement to an increased evaluation for hiatal hernia with esophageal reflux and removal of the gallbladder with ventral hernia repair, evaluated as 10 percent disabling prior to July 23, 2012, and 30 percent thereafter. 

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1983 to October 1997. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in part, continued the 50 percent disability evaluation for anxiety and depressive disorder not otherwise specified, the   30 percent disability evaluation for carpal tunnel syndrome status post transverse carpal ligament release with trigger fingers of the right hand, the 20 percent disability evaluation for carpal tunnel syndrome with trigger fingers of the left hand, the 10 percent disability evaluation for hiatal hernia with esophageal reflux, and a non-compensable evaluation for removal of the gallbladder with ventral hernia repair.   

During the pendency of the appeal, in an April 2012 rating decision, the RO assigned a temporary 100 percent disability evaluation effective May 23, 2011, for anxiety and depressive disorder not otherwise due to hospitalization; and a 50 percent evaluation from July 1, 2011.  Then in a November 2012 rating decision, the RO increased the disability evaluation for anxiety and depressive disorder not otherwise specified from 50 percent to 70 percent disabling effective February 25, 2011.  Additionally, the RO combined the disabilities of hiatal hernia with esophageal reflux and removal of the gallbladder with ventral hernia repair and assigned a 30 percent evaluation effective July 23, 2012.  Since the RO did not assign the maximum disability ratings possible (outside of the temporary 100 percent evaluation for anxiety and depressive disorder not otherwise), the appeals for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In July 2013, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the July 2013 hearing, the Veteran  raised the issue of unemployability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of her pending increased rating claims and has accordingly listed the raised TDIU claim as an issue. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered. 

During the July 2013 hearing, the Veteran indicated that she had been in receipt of disability benefits from the Security Administration (SSA) since February 2013.    A review of the claims folders shows that no SSA records have been associated with the claims folder.  Additionally, the Veteran testified that she was hospitalized for her psychiatric disorder in February or March 2011 at the Shreveport VA hospital for six days and then in Houston VA Medical Center for six weeks.  Some of these treatment records appear to have been associated with the claims folder but it is unclear whether all of these hospital records have been obtained.  The Veteran also testified to ongoing treatment at the VA Medical Center in Baton Rouge.  As VA is on notice that there are records that may be applicable to the Veteran's claims, all SSA and outstanding VA treatment records must be obtained.  See 38 C.F.R. § 3.159 (c) (2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Specifically as to the claims for anxiety and depressive disorder not otherwise specified and bilateral carpal tunnel syndrome, the Veteran testified to worsening symptoms since she was last evaluated, respectively, in August 2012 and July 2012.  Therefore, the Board finds that contemporaneous VA medical examinations are warranted for these disabilities.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Finally with regard to the claim for a TDIU, the Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297.  The issue of TDIU has been inferred.  As such, the Veteran has not yet been notified of what is required to substantiate such a claim, and further medical inquiry as to entitlement has not yet been made.  This must be taken care of on remand. 

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide her with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that she supply the requisite information.

2. Obtain any and all records from the Social Security Administration concerning the Veteran's application for disability benefits.  Any negative replies must be recorded in the claims file.

3. Obtain all outstanding VA treatment records.  All efforts to obtain the additional evidence must be documented in the paper claims folder/electronic file.  If the search for such records has negative results, documentation to that effect should be included in the claims files/electronic file.  

4. Schedule the Veteran for a psychiatric examination in order to determine the severity of her service-connected anxiety and depressive disorder not otherwise specified.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's disorder on her social and industrial functioning.    

5. Schedule the Veteran for an examination in order to determine the severity of her service-connected carpal tunnel syndrome in both hands.  All necessary tests and studies, including electrodiagnostic studies, should be conducted, and all clinical findings should be reported in detail.  

The examiner should specifically address the Veteran's range of motion, pain on flare-ups, and how her range of motion is affected by repetitive movement.

The examiner should comment as to whether the Veteran's disabilities are manifested by symptoms productive of either (a) mild incomplete paralysis, (b) moderate incomplete paralysis, (c) severe incomplete paralysis, or (c) complete paralysis of the relevant parts of the upper extremity. 

The examination report must include a complete rationale for all opinions and conclusions reached. 

6. Schedule the Veteran for an appropriate VA examination to determine the effect of her service-connected disabilities on employability.  The claims folder should be made available to the examiner and the examination report must reflect that such a review was undertaken. 

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, singularly or jointly, render her unable to secure or maintain a substantially gainful occupation, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.  

The examination report must include a complete rationale for all opinions and conclusions reached. 

7. Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


